UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file No. 333-90738 BIOMODA, INC. (Exact name of registrant as specified in its charter) New Mexico 85-0392345 (State of incorporation) (IRS Employer Identification No.) 609 Broadway NE #215, Albuquerque, New Mexico87102 (Address of principal executive offices including zip code) Registrant's telephone number:(505) 821-0875 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x The number of issuer’s shares of Common Stock outstanding as of November 15, 2010 was 92,545,311 Table of Contents TABLE OF CONTENTS PART I. Financial Information Page Item 1. Financial Statements (Unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. Other Information Item 1. Legal Proceedings 31 Item 2. Changes In Securities 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5.Other Information 31 Item 6.Exhibits 31 Signatures 32 Table of Contents PART I: FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) Forward - Looking Statements This Form 10-Q contains forward-looking statements about the business, financial condition and prospects of the Company that reflect assumptions made by management and management's beliefs based on information currently available to it. We can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of management's assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, our actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, the acceptance by customers of our products, our ability to develop new products cost-effectively, our ability to raise capital in the future, the development by competitors of products using improved or alternative technology, the retention of key employees and general economic conditions. There may be other risks and circumstances that management is unable to predict. When used in this Form 10-Q, words such as "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. All forward-looking statements are intended to be covered by the safe harbor created by Section 21E of the Securities Exchange Act of 1934. 3 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Deferred charges Total current assets Deferred charges Patents and trademarks, net of accumulated amortization of $327,776 and $315,495 Total assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advances from stockholders Short-term debt Convertible note (net of discount of $536,667 and $0) - Deferred liability - Total current liabilities NON-CURRENT LIABILITIES Derivative liabilities - warrant instruments - Derivative liabilities - stock options - Derivative liabilities - debt conversion feature - Note payable Total liabilities Commitments and contingencies - - STOCKHOLDERS' DEFICIT Class A redeemable preferred stock; no par value; 2,000,000 shares authorized; cumulative and convertible; liquidation and redemption values of $1.50 and $1.80 per share, respectively; no shares issued or outstanding - - Undesignated preferred stock; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value, 150,000,000 share authorized; 92,436,886 and 79,514,589 issued and 92,045,311 and 78,923,014 outstanding, respectively Treasury stock, at cost, 391,575 and 591,575 shares, respectively ) ) Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ThreeMonths Ended NineMonths Ended January 3, 1990 September 30, September 30, (Inception) to September 30, 2010 Revenue $ - $ - $ - $ - $ 23 Operating Expenses Professional fees General and administrative Research and development, net of grants received Depreciation and amortization Total operating expenses Loss from operations ) Other Income (Expense) Gain on extinguishment of debt - Gain on sale of assets - - - Unrealized gain on derivative liabilities- warrant instruments - - Unrealized gain on derivative liabilities- options - - Unrealized gain on derivative liabilities- debt conversion feature - - Other income - Interest income 51 - - Interest expense ) Total other income (expense) ) ) Loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD FROM JANUARY 3, 1990 (INCEPTION) TO SEPTEMBER 30, 2010 Accumulated Total Deficit During Stockholders' Common Stock Treasury Development Equity Shares Amount Stock Stage (Deficit) Inception - $ - $ - $ - $ - Issuance of Common Stock, June 26, 1991 Cumulative Net Loss for the period from January 3, 1990 (date of inception) to December 31,1996 ) ) Balance, December 31, 1996 - ) ) Issuance of Common Stock Warrants on December 31, 1997 (100,952 warrants at exercise price of $.20) - - - Net loss ) ) Balance, December 31, 1997 - ) ) Issuance of Common Stock, January 20, 1998 Exercise of Common Stock Warrants on March 17, 1998 Issuance of Common Stock, April 15, 1998, net of stock issuance costs Issuance of Common Stock Options, April 15, 1998 Exercise of Common Stock Options, November 2, 1998 Net loss ) ) Balance, December 31, 1998 - ) ) Issuance of Common Stock, January 30, 1999 Issuance of Common Stock, for the month of March, 1999 Issuance of Common Stock, May 29, 1999 Issuance of Common Stock, June 2, 1999 Issuance of Common Stock, September 30, 1999 Issuance of Common Stock, December 29, 1999 Net loss ) ) Balance, December 31, 1999 - ) Exercise of Common Stock Options, February 24, 2000 Issuance of Common Stock, May 12, 2000 Exercise of Common Stock Options, June 8, 2000 Issuance of Common Stock, for the month of September, 2000 Exercise of Common Stock Options, November 3, 2000 Issuance of Common Stock for Services, December 8, 2000 Net loss ) ) Balance, December 31, 2000 - ) Issuance of Common Stock for Services, January 25, 2001 Issuance of Common Stock, January 31, 2001 Issuance of Common Stock for Services, April 6, 2001 Issuance of Common Stock, for the month of April, 2001 Issuance of Common Stock, June 28, 2001 Issuance of Common Stock, for the month of August, 2001 Issuance of Common Stock, November 7, 2001 Net loss ) ) Balance, December 31, 2001 - ) ) Net loss ) ) Balance, December 31, 2002 - ) ) Exercise of stock options, July 11, 2003 Net loss ) ) Balance, December 31, 2003 - ) ) Issuance of Common Stock for Services, February 9, 2004 Exercise of Common Stock Options, February 9, 2004 Issuance of Common Stock for Services, August 5, 2004 Exercise of Common Stock Options, September 27, 2004 Net loss, December 31, 2004 ) ) Balance, December 31, 2004 - ) ) Issuance of Common Stock for Services, May 27, 2005 Issuance of Common Stock for Services, October 12, 2005 Net loss, December 31, 2005 ) ) Balance, December 31, 2005 - ) ) Issuance of Common Stock for Services, October 23, 2006 Issuance of Common Stock in exchange for Debt, October 23, 2006 Issuance of Common Stock for Services, November 30, 2006 Issuance of Common Stock for Services, December 15, 2006 Issuance of Common Stock for Services, December 26, 2006 Acquisition of Treasury Stock, June 30, 2006 ) ) Stock-Based Compensation Net loss, December 31, 2006 ) ) Balance, December 31, 2006 ) ) ) Issuance of Common Stock for Services, January 2007 Issuance of Common Stock, January 2007 Issuance of Common Stock for Services, February 2007 Issuance of Common Stock for Services, March 2007 Issuance of Common Stock in exchange for Debt, March 2007 Exercise of Options, March 2007 Issuance of Common Stock for Services, April 2007 Issuance of Common Stock in exchange for Debt, April 2007 Issuance of Common Stock for Services, June 2007 Issuance of Common Stock, June 2007 Issuance of Common Stock for Services, July 2007 Issuance of Common Stock, July 2007 Issuance of Common Stock, August 2007 Issuance of Common Stock for Services, September 2007 Issuance of Common Stock, September 2007 Issuance of Common Stock, October 2007 Issuance of Common Stock in exchange for Debt, October 2007 Issuance of Common Stock for Services, November 2007 Issuance of Common Stock, November 2007 Issuance of Common Stock for Services, December 2007 Issuance of Common Stock, December 2007 Stock-Based Compensation Net loss, December 31, 2007 ) ) Balance, December 31, 2007 $ ) $ ) $ ) Issuance of Common Stock, January 2008 Issuance of Common Stock for Services, February 2008 Issuance of Common Stock for Services, February 2008 Issuance of Common Stock for Services, March 2008 Issuance of Common Stock, March 2008 Issuance of Common Stock, April 2008 Issuance of Common Stock for Services, April 2008 Issuance of Common Stock for Services, June 2008 Issuance of Common Stock for Services, July 2008 Issuance of Common Stock for Services, September 2008 Issuance of Common Stock for Services, October 2008 Issuance of Common Stock for Services, December 2008 Net loss, December 31, 2008 ) ) Balance, December 31, 2008 $ ) $ ) $ ) Issuance of Common Stock for Services, January 2009 Issuance of Common Stock for Services, June 2009 Adjustment to Treasury Shares on June 30, 2009 ) $ - Addition to Treasury Shares September 30, 2009 $ ) ) Issuance of Common Stock for Services, July 2009 Issuance of Common Stock for Cash, August 2009 Issuance of Common Stock for Services, August 2009 Issuance of Treasury Shares for Services August 2009 Issuance of Common Stock for Cash, December 2009 Issuance of Treasury Shares for Services October 2009 $ Net loss, December 31, 2009 ) ) Balance, December 31, 2009 $ ) $ ) $ ) Issuance of Common Stock for cash January 2010 Issuance of Common Stock for cash February 2010 Issuance of Common Stock for Services February 2010 Issuance of Treasury Shares for Services February 2010 $ Issuance of Common Stock and Warrants for Cash March 2010 Derivative liabilities on warrants and non-employee options ) ) Issuance of Common Stock for cash June 2010 Issuance of Common Stock for services June 2010 Issuance of Common Stock for services to Directors June 2010 Derivative liabilities on Warrants and non-employee options settled Issuance of Common Stock for cash July 2010 Issuance of Common Stock for Series II Warrants July 2010 - - Issuance of Common Stock for servicesJuly 2010 Issuance of Common Stock for cash August 2010 Issuance of Common Stock for servicesto Directors August 2010 Issuance of Common Stock for servicesSeptember 2010 Derivative liabilities on Warrants, non-employee options, and debt ) ) Net Loss September 30, 2010 ) ) Balance, September 30, 2010 $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months January 3, 1990 Ended September 30, (inception) to September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net earnings to net - Cash used in operating activities - Stock-based compensation Depreciation and amortization Unrealized loss on derivative liabilities - warrant instruments ) - ) Unrealized loss on derivative liabilities - options ) - ) Unrealized loss on derivative liabilities - debt conversion feature ) - ) Amortization of debt discount - Amortization of deferred financing cost - Write off of license fee - - Gain/loss on sale of assets ) - ) Foreign currency translation adjustments - - Gain on extinguishment of debt - - ) Interest expense incurred on issuance of convertible debt - Changes in operating assets and liabilities Accounts receivable - Other assets ) Advances on research grants ) - Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of equipment - Purchase of equipment - - ) Organizational costs - - ) Purchases of patents, trademarks and licenses ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash, net of offering costs - Proceeds from stockholders' advances Repayment of line of credit from affiliated entity - - ) Proceeds/repayments of short-term debt, net ) Proceeds/repayments of convertible short-term debt, net Proceeds from line of credit from affiliated company - - Proceeds/repayments of long-term debt, net ) ) ) Acquisition of treasury stock - ) ) Net cash provided by (used in) financing activities ) NET INCREASE IN CASH Cash at beginning of period - Cash at end of period $ $ $ Supplemental cash flow information: Interest expense paid in cash $ - $ - $ - Income taxes paid in cash $ - $ - $ - Non-cash investing and financing activities: Accrued salaries converted to notes payable $ $ - $ Derivative liability incurred through issuance of warrants $ $ - $ Settlement of derivative liabilities $ $ - $ Interest converted to note payable $ - $ - $ Common stock issued to extinguish related party debt $ $ - $ Discount on note payable related to deferred financing costs $ $ - $ Discount on note payable related to derivative conversion feature $ $ - $ The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited interim financial statements ofBiomoda, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles (“GAAP”) for complete financial statements and should be read in conjunction withManagement's Discussion and Analysis and the audited financial statements and notes thereto contained in our 2009 Annual Report filed with the Securities and Exchange Commission on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for 2009 as reported on Form 10-K have been omitted. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, as well as certain financial statement disclosures.While management believes that the estimates and assumptions used in the preparation of the financial statements are appropriate, actual results could differ from these estimates. 2.DEVELOPMENT STAGE AND GOING CONCERN We have been in the development stage since we began operations on January 3, 1990, and have not generated any significant revenues from operations, and there is no assurance of any future revenues. We had a government research grant for the fiscal year ended June 30, 2009, of $1.3 million which was used to pay for research costs.As of September 30, 2010, we had an accumulated deficit of $9,474,129 and a working capital deficit of $177,757. These factors create a substantial doubt as to our ability to continue as a going concern. We will require additional funding for continuing research and development, obtaining regulatory approval and commercialization of our products. Management expects to be able to raise enough funds to meet our working capital requirements through the sale of our common stock or other means of financing. There is no assurance that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us. The consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. 3.CRITICAL ACCOUNTING POLICIES Effective January 1, 2009, the Company adopted FASB ASC Topic No. 815-40, Derivatives and Hedging - Contracts in Entity’s Own Stock (formerly Emerging Issues Task Force Issue No. 07-5, Determining Whether an Instrument or Embedded Feature is Indexed to an Entity’s Own Stock). The adoption of ASC Topic No. 815-40’s requirements can affect the accounting for warrants and many convertible instruments with provisions that protect holders from a decline in the stock price (or “down-round” provisions).Down-round provisions reduce the exercise price of a warrant or convertible instrument if a company either issues equity shares for a price that is lower than the exercise price of those instruments or issues new warrants or convertible instruments that have a lower exercise or conversion price. The Company evaluates whether warrants or convertible instruments contain provisions that protect holders from declines in the Company’s stock price or otherwise couldresult in modification of the exercise price and/or shares to be issued under the respective debt, warrant or preferred stock agreements based on a variable that is not an input to the fair value of a “fixed-for-fixed” option as defined under FASB ASC Topic No. 815-40. Instruments with such provisions are now treated as a liability and recorded at fair value at each reporting date. Other recently issued or adopted accounting pronouncements are not expected to have, or did not have, a material effect on our financial position or results from operations. 8 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 4.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income (loss) by the weighted-average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity.As of September 30, 2010, the Company’s potentially dilutive securities consist of outstanding warrants and options. These potentially dilutive securities have been excluded from the net loss per common share calculation for all periods presented as their effect would be anti-dilutive. 5. CONVERTIBLE DEBT On September 15, 2010, Biomoda, Inc. entered into a Securities Purchase Agreement with two institutional investors (collectively, the “Purchasers”), pursuant to which the Company sold in a private placement transaction (the “Financing”) for $500,000 in cash (i) $560,000 in principal amount of convertible notes (“Notes”), that mature on August 31, 2011, with a conversion priceequal to the lesser of $.25 or 80% of the average of the three lowest daily VWAPs for the 20 consecutive trading days prior to the date on which a Purchaser elects to convert all or part of its Note and(ii) 5-Year Warrants to purchase an aggregate of 2,000,000shares of common stock with an exercise price of $0.25 per share.The Notes also include provisions that protect the holders from declines in the Company’s stock price.The interest rate is 10% per annum and accrues until either the maturity date or conversion of the Notes into shares of Biomoda common stock. Biomoda paid an origination fee of $15,000 to the Purchasers and an additional $5,000 to the Purchasers for their legal fees, which has been treated as a deferred financing cost and will be amortized over the term of the Notes.The proceeds amounts from the Notes cannot be used to pay off any debt or advances from shareholders. The 2,000,000 warrants include provisions that protect the holders from declines in the Company’s stock price that could result in modification of the exercise price under the warrant based on a variable that is not an input to the fair value of a “fixed-for-fixed” option as defined under FASB ASC Topic No. 815-40.As a result, these warrants were not indexed to the Company’s own stock.See Note 8 for further discussion of the treatment of these warrants. Due to the Notes conversion feature, the actual number of shares of common stock that would be required if a conversion of the Notes was made through the issuance of common stock cannot be predicted and Biomoda could be required to issue an amount of shares that may cause it to exceed its authorized common share amount. As a result, the conversion feature requires derivative accounting treatment and will be bifurcated from the Note and “marked to market” each reporting period through the income statement. On the date of the transaction, the 2,000,000 warrants issued in connection with the Notes had an estimated fair value of $493,000.The conversion feature had an estimate value of $651,000, based upon the Black-Scholes option pricing model utilizing the following terms of the Notes:(1)an exercise price of $0.13 per share based upon the terms of the conversion feature of the Notes, (2) a one year life based upon the term of the Notes, (3) a volatility factor of 195.11% based upon our historical volatility, (4) a risk free interest rate of 3%, and (5) zero expected future dividends. See Note 8. 9 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. CONVERTIBLE DEBT (Continued) The following table details the accounting for the Notes at September 15, 2010: Principal amount $ Less:original issue discount ) Less:discount for conversion feature and fair value of warrants ) Carrying amount at September 15, 2010 $ - The discount on the Notes will be accreted over their term. The fair value of the warrants and the conversion option in excess of the principal amount of the Notes of $643,886 was expensed immediately as additional interest expense. 6.COMMON AND TREASURY STOCK Common Stock 2010 Activity During the three months ended September 30, 2010, we issued 1,630,000 common shares to a consultant for services pursuant to a contract.These shares were valued at $309,700 based upon the Company’s stock price on the date of grant. During the three months ended September 30, 2010, we issued 100,000 restricted common shares to directors.These shares were valued at $17,000 based upon the Company’s stock price on the date of grant. During the three months ended September 30, 2010, we issued 1,137,584 common shares pursuant to the exercise of Series III Warrants fornet cash consideration of $161,652 (net of placement fees of $20,361) or $0.16 per share. During the three months ended September 30, 2010, we issued 589,712 common shares pursuant to the cashless exercise of Series II Warrants. During the three months ended September 30, 2010, we issued 375,000 restricted common shares to employees as additional compensation.These shares were valued at $75,000 based upon the Company’s stock price on the date of grant. During the three months ended June 30, 2010, we issued 335,000 common shares pursuant to the exercise of Series III Warrants for total cash consideration of $53,600 or $0.16 per share. During the three months ended June 30, 2010, we issued 625,000 restricted common shares to a consultant for services pursuant to a contract.These shares were valued at $100,000 or $0.16 per share based upon the Company’s stock price on the date of grant. 10 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6.COMMON AND TREASURY STOCK (Continued) Common Stock (Continued) During the three months ended June 30, 2010, we issued 200,000 common shares to directors.These shares were valued at $50,000 or $0.25 per share based upon the Company’s stock price on the date of grant. During the three months ended March 31, 2010, we issued 480,000 restricted common shares to employees as additional compensation.These shares were valued at $105,600 based upon the Company’s stock price on the date of grant. During the three months ended March 31, 2010, we issued 1,200,000 restricted common shares pursuant to an agreement with members of our board of directors for total cash consideration of $60,000. On March 17, 2010, we entered into a securities purchase agreementpursuant to which we sold in a private placement transaction (i)6,250,001 shares of our common stock, at a purchase price of $0.16 per share (the“Shares”), (ii) Series I warrants to purchase an additional 6,250,001 shares of common stock with an exercise price of $0.25 per share, subject to adjustment as further described below (the “Series I Warrants”), (iii) Series II warrants to purchase up to an additional 3,750,001 shares of common stock, subject to adjustment as further described below, on an automatic cashless exercise basis with an exercise price of $0.01 per share (the “Series II Warrants”), and (iv) Series III warrants to purchase an additional 6,250,001shares of common stock with an exercise price of $0.16 per share (the “Series III Warrants” and together with the Series I Warrants and the Series II Warrants, the “Warrants”). We received aggregate gross proceeds of $1,000,000 (net proceeds of $820,000 after the fees discussed below) from the sale of the Shares and the Warrants.The Shares and the shares of common stock issuable upon exercise of the Warrants are registered pursuant to a registration statement filed with the Securities and Exchange Commission (the “Registration Statement”) on April 9, 2010.For information on the Warrants, see Note 7. In connection with the private placement, we paid our placement agent, LifeTech Capital, a cash fee of $100,000 and issued it a five-year warrant to purchase 625,000 shares of our common stock with an exercise price of $0.16 per share. LifeTech will also receive 625,000 Series I Warrants, 375,000 Series II Warrants and 625,000 Series III Warrants. In addition, LifeTech will receive 10% of the exercise price of all Series III Warrants which are exercised.We also paid legal fees of approximately $80,000 related to the private placement. 2009 Activity During the three months ended June 30, 2009, we issued 30,000 common shares for services valued at $1,200. During the three months ended March 31, 2009, we issued 30,000 common shares to a consultant for services valued at $1,200. 11 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6.COMMON AND TREASURY STOCK (Continued) Treasury Stock We account for treasury stock as a reduction in capital stock based upon the cost of the shares acquired. Our treasury stock consists of shares returned pursuant to the settlement of a lawsuit, shares returned to the Company and shares purchased by the Company in the market. During the three months ended March 31, 2010, we issued 300,000 common shares from our treasury stock for services valued at $60,000 based upon the price of our common stock on the date of agreement. During the three months ended March 31, 2010, we acquired 100,000 shares of common stock at zero cost as part of a settlement agreement with a vendor. As of September 30, 2010, we had 391,575 treasury shares remaining, acquired at a cost of $1,233. 7.STOCK OPTIONS AND WARRANTS Options No options were granted during the three or nine months ended September 30, 2010 and 2009, respectively. All options outstanding are fully vested and exercisable, and there was no unrecognized stock-based compensation expense as of September 30, 2010 and 2009, respectively. Number of Shares Weighted Average Exercise Price Outstanding at December 31, 2009 $ Issued - - Exercised - - Cancelled/expired $ Outstanding at September 30, 2010 $ Outstanding and exercisable options had a weighted average remaining life of 3.9 years and no intrinsic value as of September 30, 2010. 12 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7.STOCK OPTIONS AND WARRANTS (Continued) Warrants A summary of the changes in warrants outstanding during the nine months ended September 30, 2010, is as follows: Number of Shares WeightedAverage ExercisePrice Outstanding at December 31, 2009 - $ - Issued Exercised Cancelled/expired Outstanding at September 30, 2010 As of September 30, 2010, outstanding warrants had an intrinsic value of $6,250 and a weighted average remaining contractual term of 4.46 years. On September 15, 2010, as part of the sale of a convertible debenture, we issued 5-Year Warrants to purchase an aggregate of 2,000,000shares of common stock with an exercise price of $0.25 per share, subject to anti-dilution protection that could, in certain circumstances, reduce the exercise priceand increase the number of shares issuable upon exercise of the 5-Year Warrants.See Note 8. In March 2010, pursuant to the common stock private placement described in Note 6 above, we issued Series I, II, and III Warrants.The Series I Warrants are exercisable to purchase an aggregate of 6,875,001 shares of the Company’s common stock over a five-year term at an exercise price equal to 125% of the closing price on March 12, 2010, or $0.25 per share, subject to anti-dilution protection that could, in certain circumstances, reduce the exercise priceand increase the number of shares issuable upon exercise of the Series I Warrant.The Series I Warrants expire on the fifth anniversary of the closing of the Purchase Agreement.If at any time after the Initial Exercise Date, as such term is defined in the warrant agreement, there is no effective Registration Statement registering the resale of the Warrant Shares by the Holders, then the Series I Warrant may also be exercised, in whole or in part, by means of a “cashless exercise.” A Registration Statement to register the Warrant Shares was filed and declared effective on May 6, 2010. The Series II Warrants allowed the holders to purchase up to an additional 4,125,001 shares of common stock by means of a “cashless exercise.” The Series II Warrants were intended to provide the investors pricing protection for the Purchase Agreement with a floor price of $0.10 per share.In the event the market price of the Company’s shares declined between the closing of the Purchase Agreement and Effective Date, the Series II warrants were to be automatically exercised on a cashless exercise basis and a number of additional shares would be issued to the investors who participated in the Financing in order to effectively reduce the per share purchase price paid in the Purchase Agreement to the greater of (i) 80% of the 45-day volume weighted average trading price per share of the Company’s common stock immediately following the Effective Date and (ii) $0.10 per share.As such, the greatest number of shares that could be issued pursuant to the Series II Warrants would be 4,125,001 shares. During the three months ended September 30, 2010, we issued common shares pursuant to the cashless exercise of 589,712 Series II Warrants.There are no Series II Warrants outstanding as of September 30, 2010. 13 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7.STOCK OPTIONS AND WARRANTS (Continued) At the Effective Date or May 6, 2010, the Series III Warrants provided the investors a 90-day right, subject to extension by a number of days equivalent to the number of days the Registration Statement is not effective during the Series III Warrant term, if applicable,to purchase an additional 6,875,001 shares of common stock from the Company at $0.16 per share.The Series III Warrants were not subject to any adjustments with respect to the exercise price or number of shares covered, except in limited circumstances.The Registration Statement was filed and became effective onMay 6, 2010.Series III warrants expired August 6, 2010. During the three months ended September 30, 2010, we issued 1,137,584 common shares pursuant to the exercise of Series III Warrants for total cash consideration of $182,013 (net proceeds of $161,642) or $0.16 per share. In connection with the private placement, we paid our placement agent 625,000 warrants. These warrants provide the agent a five-year right to acquire shares of the Company’s stock at $0.16 per share. These warrants are not subject to any adjustments with respect to the exercise price or number of shares covered, except in limited circumstances. 8.DERIVATIVE LIABILITIES – WARRANTS, OPTIONS, AND DEBT Series I Warrants The Company determined that Series I Warrants to purchase a total of 6,875,004 shares of common stock issued pursuant to the March 2010 private placement contained provisions that protect holders from declines in Biomoda’s stock price that could result in modification of the exercise price under the warrant based on a variable that is not an input to the fair value of a “fixed-for-fixed” option as defined under FASB ASC Topic No. 815-40.As a result, these warrants were not indexed to the Company’s own stock.The fair value of these warrants was recognized as derivative warrant instruments and will be measured at fair value at each reporting period.Accordingly, during the period ended March 31, 2010, the Company charged the amount of $1,780,583 to stockholders' equity. The Company measured the fair value of these instruments as of September 30, 2010, and recorded $517,147 unrealized gain for the three months ended September 30, 2010, and $462,896 unrealized gain for the nine months ended September 30, 2010. The Company determined the fair values of these securities using a lattice valuation model. The fair value of the derivative warrant instruments is estimated using the lattice valuation model with the following assumptions as of September 30, 2010: Common stock issuable upon exercise of warrants Estimated market value of common stock on measurement date $ Exercise price $ Risk-free interest rate (1) % Warrant lives in years Expected volatility (2) % Expected dividend yield (3) None Probability of reset to conversion price (4) % The risk-free interest rate was determined by reference to the yield of U.S. Treasury securities with a term of five years. The volatility factor is based upon the historical volatility of the Company’s common stock. Management determined the dividend yield to be 0% based upon its expectation that it will not pay dividends in the near term. This represents management’s estimate of the probability that the Company will issue stock at a price lower than the warrants’ exercise price. At September 30, 2010, the derivative liability associated with the Series I Warrants was $1,319,687. 14 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8.DERIVATIVE LIABILITIES – WARRANTS, OPTIONS AND DEBT (Continued) 5-Year Warrants The Company determined that the 5-Year Warrants issued in connection with the sale of convertible notes discussed in Note 5 to purchase 2,000,000shares of common stock with an exercise price of $0.25 per share contain provisions that protect the holders from declines in the Company’s stock price that could result in modification of the exercise price under the warrant based on a variable that is not an input to the fair value of a “fixed-for-fixed” option as defined under FASB ASC Topic No. 815-40.As a result, these warrants were not indexed to the Company’s own stock. The fair value of the 5-Year Warrants was recognized as a derivative warrant instrument and will be measured at fair value at each reporting period.Accordingly, on September 15, 2010, the Company established a derivative liability for the 5-year warrants of $492,518. The Company measured the fair value of these instruments as of September 30, 2010, and recorded $76,138 unrealized gain for the three and nine months ended September 30, 2010. The Company determined the fair values of these securities using a lattice valuation model. The fair value of the derivative warrant instruments is estimated using the lattice valuation model with the following assumptions as of September 30, 2010: Assumptions at September 15, 2010 Assumptions at September 30, 2010 Common stock issuable upon exercise of warrants Estimated market value of common stock on measurement date $ $ Exercise price $ $ Risk-free interest rate (1) % % Warrant lives in years Expected volatility (2) % % Expected dividend yield (3) None None Probability of reset to conversion price (4) % % The risk-free interest rate was determined by reference to the yield of U.S. Treasury securities with a term of one year. The volatility factor is based upon the historical volatility of the Company’s common stock. Management determined the dividend yield to be 0% based upon its expectation that it will not pay dividends in the near term. This represents management’s estimate of the probability that the Company will issue stock at a price lower than the warrants’ exercise price. At September 30, 2010, the derivative liability associated with the 5-year Warrants was $416,380. 15 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8.DERIVATIVE LIABILITIES – WARRANTS, OPTIONS AND DEBT (Continued) Insufficient Authorized but Unissued Shares of Common Stock Series I, II and III Warrants The issuance of the Series I, II and III Warrants on March 17, 2010, pursuant to the private placement described in Note 6 above,resulted in a total potential obligation to issue up to 18,165,002 shares of common stock upon the exercise of outstanding warrants and options held by non-employees. The Company had 87,053,015 shares of common stock outstanding at March 31, 2010, and, prior to the May 29, 2010, stockholder approval for an increase in the Company’s authorized shares, had only 100,000,000 shares of common stock authorized. If the warrants and options were fully exercised, the Company would have exceeded its authorized shares by 6,053,361 shares. As we did not have sufficient shares authorized to settle all of our outstanding contracts, this triggered a change in the manner in which the Company accounted for the warrants and stock options held by non-employees. The Company began to account for these warrants and stock options utilizing the liability method.Pursuant to ASC 815-40-05, "If a contract is reclassified from permanent or temporary equity to an asset or a liability, the change in fair value of the contract during the period the contract was classified as equity should be accounted for as an adjustment to stockholders' equity."Accordingly, during the period ended March 31, 2010, the Company charged the amount of $1,570,724 to stockholders' equity. On May 29, 2010, the Company received stockholder approval for an increase in its authorized shares to 150,000,000.Pursuant to the accounting guidance, the warrants and stock options which were a derivative liability were revalued as of May 29, 2010, and the Company recorded a gain for the three months ended June 30, 2010, of $1,240,194 for the change in the fair value of the liability associated with all warrants outstanding (other than the Series I Warrants described above) and $12,336 for stock options held by non-employees. With the increase in the Company’s authorized shares to 150,000,000, the circumstances that triggered liability accounting for non-employee warrants and options were resolved. Accordingly, on May 29, 2010, the Company credited the remaining derivative liability associated with these warrants and options of $1,057,699 to stockholders’ equity. Convertible Notes On September 15, 2010, due to the conversion feature, the actual number of shares of common stock that would be required if a conversion of the Notes as further described in Note 5 was made through the issuance of Common Stock cannot be predicted and Biomoda could be required to issue an amount of shares that may cause it to exceed its authorized share amount. As a result, the conversion feature requires derivative accounting treatment and will be bifurcated from the Notes and “marked to market” each reporting period through the income statement As we may not have sufficient shares authorized to settle all of our outstanding contracts as of September 15, 2010, this triggered a change in the manner in which the Company accounted for the warrants and stock options held by non-employees. The Company began to account for these warrants and stock options utilizing the liability method. Accordingly, on September 15, 2010, the Company charged the amount of $19,314 to stockholders' equity. 16 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8.DERIVATIVE LIABILITIES – WARRANTS, OPTIONS AND DEBT (Continued) The accounting guidance states that warrants, stock options and conversion features which are accounted for as a derivative liability should be revalued each reporting period until the circumstances which triggered liability accounting are resolved. The recorded value of these instruments can fluctuate significantly based on fluctuations in the market value of the issuer’s common stock, as well as in the volatility of the stock price during the term used for observation and the term remaining for the instruments. For the three months ended September 30, 2010, the Biomoda recorded an unrealized gain of $3,089 related to the change in the fair value of non-employee options accounted for as liabilities. Activity for derivative instruments during the nine months ended September 30, 2010, was as follows: Balance at December 31,2009 Initial Valuation of Derivative Liabilities during the Period Increase (Decrease)in FairValueof Derivative Liability Decrease Credited to Stockholders’ Equity Upon Increase in Authorized Shares Balance at September 30, 2010 Derivative warrant instruments – Series I $ — $ $ ) $ — $ Derivative warrant instruments –5-year Warrantsissued with Notes — ) — Derivative instrument – convertible debt — ) — Derivative warrant instruments – all others — ) ) - Derivative option instruments — ) ) Total $ — $ $ ) $ ) $ Activity for derivative warrant and options instruments during the three months ended September 30, 2010, was as follows: Balance at March 31,2009 Initial Valuation of Derivative Liabilities during the period Increase (Decrease) in FairValueof Derivative Liability Decrease Credited to Stockholders Equity Upon Increase in Authorized Shares Balance at September 30, 2010 Derivative warrant instruments – Series I $ — $ Derivative warrant instruments-issued with convertible debt ) Derivative instruments-convertible debt ) Derivative warrant instruments – all others - Derivative option instruments ) Total $ $ $ ) $ $ 17 Table of Contents BIOMODA, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8.DERIVATIVE LIABILITIES – WARRANTS, OPTIONS, AND DEBT (Continued) We valued the warrants using the Black-Scholes valuation model utilizing the following variables: September 15, 2010 September 30, 2010 May 29, 2010 March 31, 2010 March 17, 2010 Market value of stock on grant date or measurement date $ $ $ Risk-free interest rate (1) % Dividend yield 0
